         Case 1:20-cv-05441-KPF Document 45 Filed 07/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNIFORMED FIRE OFFICERS
ASSOCIATION; UNIFORMED
FIREFIGHTERS ASSOCIATION OF
GREATER NEW YORK; CORRECTION
OFFICERS’ BENEVOLENT ASSOCIATION
OF THE CITY OF NEW YORK, INC.;
POLICE BENEVOLENT ASSOCIATION OF
THE CITY OF NEW YORK, INC.;
SERGEANTS BENEVOLENT
ASSOCIATION; LIEUTENANTS
BENEVOLENT ASSOCIATION; CAPTAINS                  Case No. 1:20-CV-05441-KPF
ENDOWMENT ASSOCIATION; and
DETECTIVES’ ENDOWMENT                             DECLARATION OF JUMAANE D.
ASSOCIATION,                                      WILLIAMS IN SUPPORT OF
                                                  COMMUNITIES UNITED FOR
                  Plaintiffs,                     POLICE REFORM’S MOTION TO
                                                  INTERVENE
               -against-

BILL de BLASIO, in his official capacity as
Mayor of the City of New York; THE CITY
OF NEW YORK; FIRE DEPARTMENT OF
THE CITY OF NEW YORK; DANIEL A.
NIGRO, in his official capacity as the
Commissioner of the Fire Department of the
City of New York; NEW YORK CITY
DEPARTMENT OF CORRECTION;
CYNTHIA BRANN, in her official capacity as
the Commissioner of the New York City
Department of Correction; DERMOT F.
SHEA, in his official capacity as the
Commissioner of the New York City Police
Department; THE NEW YORK CITY
POLICE DEPARTMENT; FREDERICK
DAVIE, in his official capacity as the Chair of
the Civilian Complaint Review Board; and
THE CIVILIAN COMPLAINT REVIEW
BOARD,

                  Defendants.
            Case 1:20-cv-05441-KPF Document 45 Filed 07/29/20 Page 2 of 4




       Jumaane D. Williams declares under penalty of perjury as follows:

       1.       I submit this sworn statement in support of Communities United for Police

Reform’s Motion to Intervene. I have personal knowledge of the facts contained in this affidavit,

and, if called as a witness, am competent to testify to those facts, except as to matters expressly

stated to be upon opinion and belief. As to those, I believe them to be true.

       2.       I am the Public Advocate for the City of New York, a role in which I am a non-

voting member of the New York City Council (“City Council”) with the right to introduce and

co-sponsor bills. Previously, I served as member of the City Council, representing Brooklyn’s

45th District. I was first elected to the City Council in 2009 and was re-elected in 2013 and 2017.

       3.       I have worked on issues of police reform and transparency throughout my time in

public office. During my first term on the City Council, I worked closely with Communities

United for Police Reform (“CPR”) on Local Laws 70 and 71 of 2013 (“ the Community Safety

Act”), which sought to end the NYPD’s abusive use of stop, question and frisk. The Act, which

passed despite a veto from then-Mayor Michael Bloomberg, mandated an end to

unconstitutional policing practices typically used in communities of more color. The Act also

created the first Inspector General for the NYPD, who is charged with investigating unlawful or

unethical practices within the NYPD.

       4.       I have continued to work with CPR on issues of police reform. We have sought

their input on proposed bills, and collaborated on policy advocacy, press outreach, public

education, and direct action. CPR has unparalleled expertise in the police disciplinary and

misconduct system, the policy considerations that underlie issues of transparency and

accountability, and the impact of these issues on New York City communities, particularly black

and brown communities.




                                                 -2-
            Case 1:20-cv-05441-KPF Document 45 Filed 07/29/20 Page 3 of 4




       5.       For the past several years, I worked closely with a CPR-led coalition of

organizations that sought—and ultimately obtained—full repeal of N.Y. Civil Rights Law § 50-

a. CPR was the leading organization in that effort. With CPR input, I drafted and introduced

City Council Res. 750, a resolution calling on the New York state legislature to repeal § 50-a.

       6.       Prompt and full effectuation of the § 50-a repeal requires dismantling the

structures and policies that served to expand § 50-a’s coverage and replacing them with ready

and full public access. Defendants’ proposed disclosures are a significant and necessary step

toward that end. A categorical bar on Defendants’ ability to create the sort of publicly accessible

repository of misconduct and disciplinary records at issue in this case would be a daunting

obstacle to full effectuation of the § 50-a repeal.

       7.       It is critically important that all misconduct and disciplinary records be publicly

accessible. Excluding categories of records from disclosure would undermine the very public

interests that animated the repeal of § 50-a. Full transparency is absolutely critical to further

organizing, policymaking, and reform efforts. Proposing and garnering support by the public

and elected officials for particular policy changes demands providing full, real time facts

concerning past and present NYPD conduct. Shrouding large swathes of misconduct and

disciplinary records from scrutiny would render it impossible to hold the NYPD accountable.

       8.       In my view, parties among Defendants have historically failed to protect the

interests of the communities most affected by police misconduct and by the absence of

transparency and accountability – communities of more color. In this case, Plaintiffs seek to

establish rights that trump the public’s interest in full disclosure – rights already granted by the

full repeal of § 50-a. I am confident that granting CPR the right to intervene would assure an




                                                  -3-
         Case 1:20-cv-05441-KPF Document 45 Filed 07/29/20 Page 4 of 4




uncompromised reflection of the public’s interest in this dispute. CPR would serve as the sole

Defendant without ties to New York City governance.



Executed on this 28th day of July 2020, in New York, New York.




                                                 Respectfully submitted,




                                                  Jumaane D. Williams




                                               -4-
